JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Following a guilty plea, defendant-appellant Tyrone Walker was convicted of possession of cocaine in violation of R.C.2925.11(A), a first-degree felony, and was sentenced to eight years' incarceration.
In his sole assignment of error on appeal, Walker asserts that the sentence imposed by the trial court is contrary to law because it is disproportionate to the sentences received by his two co-defendants.1
This assignment of error is not well taken because Walker has failed to provide us with the necessary materials to properly review the particular issue he raises with respect to his sentence. Although the record has been supplemented to include the judgment entries reflecting the sentences received by Walker's co-defendants, the record does not contain either of the co-defendants' presentence investigations or sentencing transcripts. Without this information, we do not have an adequate basis to review the proportionality of the sentences. Accordingly, the assignment is not well taken and the trial court's judgment is affirmed.2
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
PAINTER, P.J., SHANNON and SUNDERMANN, JJ.
Judge Raymond E. Shannon, Retired, First Appellate District, sitting by assignment.
1 See R.C. 2953.08(G)(1)(d) and 2929.11(B).
2 See State v. Stern (Mar. 24, 2000), Hamilton App. No. C-990216, unreported (appellate court able to review assignment of error challenging proportionality of sentences where additional materials, including a co-defendant's presentence investigation and trial transcript, were included in the record for appeal).